DETAILED ACTION
Response to Amendment
The Amendment filed August 30, 2022 has been entered. Claims 1 – 4, 6 – 8, 10 and 11 are pending in the application with claims 5 and 9 being cancelled. The amendment to the claims have overcome the claim objections and 112 rejections set forth in the last Non-Final Action mailed May 10, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1 – 4, 6 – 8, 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the frame body and the stator assembly having the electric wire are enclosed by the waterproof plastic layer” in lines 2-3 from end of the claim. The frame body and the stator assembly both being enclosed by the waterproof plastic layer is a new matter. The originally filed specification fails to provide support for this limitation. As view in fig. 2A or discussed in ¶22 of the pg.pub of the instant application, only the stator assembly 2 having the electric wire 21 is enclosed by the waterproof plastic layer 3.
Claims 2 – 4, 6 – 8, 10 and 11 are rejected for being dependent on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 4, 6 – 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the frame body and the stator assembly having the electric wire are enclosed by the waterproof plastic layer” in lines 2-3 from end of the claim. It is unclear as to how the frame body is also enclosed by the waterproof plastic layer. As view in fig. 2A or discussed in ¶22 of the pg.pub of the instant application, only the stator assembly 2 having the electric wire 21 is enclosed by the waterproof plastic layer 3.
Claims 2 – 4, 6 – 8, 10 and 11 are rejected for being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (“previously cited”; US 2013/0039783 – herein after Wagner) in view of Burtch, Joseph (“previously cited”; US 2018/0023578 – herein after Burtch).
In reference to claim 1, Wagner teaches a fan waterproof structure comprising (see figs. 1-3 and 5): 
a frame body (109, in fig. 2) having a base seat (as seen in fig. 1: horizontal wall of 109 forms a seat), a circumferential wall (seen in fig. 2; inner circumferential wall of casing 24), and multiple first support members (134) with a first end of each first support member (inner circumferential end of 134 being the first end) connected to the base seat (as seen in fig. 2) and each first support member horizontally extending from the base seat with an opposite second end of each first support member (outer circumferential end of 134 being the second end) connected to the circumferential wall (in view of figs. 1-3);
a reserved assembling section (see shaded region in fig. A below) being an open space defined between the base seat (as seen in fig. 1: horizontal wall of 109 forms a seat) and the circumferential wall (seen in fig. 2; inner circumferential wall of casing 24) and between two adjacent first support members,
a stator assembly (20) having an electrical wire (116, in fig. 5), the stator assembly being disposed on the base seat (as seen in fig. 3), 
a waterproof plastic layer (encasing of stator with plastic 62 makes the plastic as a waterproof plastic layer, see ¶34; the disclosed suitable plastic material(s) is/are itself/themselves being waterproof by nature) integrally formed on the stator assembly to enclose the stator assembly (the plastic protects the components such as windings of the stator from moisture or water), and 
a second support member (136) integrally formed (¶45) with the waterproof plastic layer (62) and (second support member 136) extending horizontally in the reserved assembling section and connected with the circumferential wall such that the first support members (134) and the second support member (136) form a rib structure or static blade structure {i.e. element(s) that are stationary and inhibits the fluid flow flowing through the fan}, wherein the frame body (109) and the stator assembly (20) having the electrical wire are enclosed by the waterproof plastic layer [see figs. 1/2; in view of disclosure in ¶45: 136 and 62 are made of same material because spokes 134, 136 are integrally formed (as per disclosure in ¶45) with fan casing 24 and wall/layer 62 (which is made up of plastic, see ¶34)].

    PNG
    media_image1.png
    702
    793
    media_image1.png
    Greyscale

Fig. A: Edited fig. 2 of Wagner to show claim interpretation.
Wagner does not teach the second support member integrally encapsulating the electrical wire.
However, Burtch teaches the similar fan structure with the first support members (60; these are the members in which wire(s) are not disposed) and the second support member (60 in which wires 42, 44 are disposed or 60 in which wire 46 is disposed), wherein the second support member (member 60 with wire(s) disposed therein) is formed with the waterproof plastic layer (resin) to integrally encapsulate the electrical wire (42+44 or 46) [see ¶16: elements 52, 56, 60, 70 are integrally molded of resin and see ¶5, ¶20 and ¶23: wire(s) integrally molded with elements 56, 60, 52 such that the wire(s) are embedded with elements 56, 60, 52].
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to integrally encapsulate the electrical wire in the waterproof fan structure of Wagner by embedding the wire(s) in the second support member using the teaching of Burtch for the purpose of providing a secure, closed, protected place for the wires(s) in order to protect wire(s) from surroundings and/or restrict the wire(s) from detachment from a shroud/frame body (i.e. body of the frame 52), as recognized by Burtch (¶33 and ¶4).
In reference to claim 2, Wagner teaches the fan waterproof structure, wherein a bearing cup (56: bearing tube; see fig. 9) is vertically disposed at a center of the base seat, the stator assembly (20) being fitted around the bearing cup (56) {as seen in fig. 9}.
In reference to claim 3, Wagner teaches the fan waterproof structure, wherein the multiple first support members (134) are ribs or static blades {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 4, Wagner teaches the fan waterproof structure, wherein the second support member (136) is a rib or a static blade {i.e. element(s) that is/are stationary and inhibits the fluid flow flowing through the fan}.
In reference to claim 6, Wagner teaches the fan waterproof structure, wherein the waterproof plastic layer is made by means of plastic potting or low-pressure insert integral injection (In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation “made up of plastic potting or low-pressure insert integral injection” has not been given patentable weight).
In reference to claim 7, Wagner teaches the fan waterproof structure, wherein the multiple first support members (134) and the second support member (136) are made of a same material {though there is no explicit disclosure in regards to the material used, both elements “first support members” and “second support member” are made from same material in Wagner because spokes 134, 136 are integrally formed with fan casing 24 and wall 62 in view of disclosure in ¶45 (which is made up of plastic, see ¶34)}.
In reference to claim 8, Wagner teaches the fan waterproof structure, wherein the second support member (136) and the waterproof plastic layer (62) are made of a same material {in view of disclosure in ¶45: 136 and 62 are made of same material because spokes 134, 136 are integrally formed (as per disclosure in ¶45) with fan casing 24 and wall/layer 62 (which is made up of plastic, see ¶34)}.
In reference to claim 10, Wagner, as modified, teaches the fan waterproof structure, wherein the multiple first support members (134) and the second support member (136) are made of different materials.
In view of ¶30 of Burtch, in order to embed the electrical wire of Wagner in the second support member of Wagner, the resin will be injected into the second support member of Wagner for the purpose of insert molding the wire. Therefore, in the modified fan waterproof structure of Wagner, the second support member is made of plastic & resin and the first support member is made of plastic (in view of ¶34, ¶45 in Wagner). Thus, the materials being different as claimed. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of having different materials.
In reference to claim 11, Wagner, as modified, teaches the fan waterproof structure, wherein the second support member (136) and the waterproof plastic layer (62) are made of different materials.
In view of ¶30 of Burtch, in order to embed the electrical wire of Wagner in the second support member of Wagner, the resin will be injected into the second support member of Wagner for the purpose of insert molding the wire. Therefore, in the modified fan waterproof structure of Wagner, the second support member is made of plastic & resin and the waterproof plastic layer is made of plastic (in view of ¶34, ¶45 in Wagner). Thus, the materials being different as claimed. Thus, the materials being different as claimed. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitation of having different materials.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746